--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT TO SECURED PROMISSORY NOTE
 
THIS AMENDMENT TO SECURED PROMISSORY NOTE (the “Amendment”) is executed as of
this 16th day of December, 2013 (the “Effective Date”) by and between PEDEVCO
CORP., a Texas corporation (“Company”), and the undersigned holder
(“Holder”).  Capitalized terms used below and otherwise not defined herein shall
have the meanings given to them in the Note and Warrant (each, as defined
below).
 
W I T N E S S E T H
 
WHEREAS, on March 22, 2013, the Company issued a secured promissory note to the
Holder (the “Note”), with a maturity date of December 31, 2013 (the “Maturity
Date”), pursuant to that certain Note and Warrant Purchase Agreement, dated
March 22, 2013, entered into by and among the Company, the Holder, and certain
other parties thereto (the “Purchase Agreement”);
 
WHEREAS, on March 22, 2013 and pursuant to the Purchase Agreement, the Company
issued a warrant to the Holder exercisable for shares of Company common stock at
$5.25 per share (as adjusted to reflect the Company’s one-for-three reverse
split that was effected on April 23, 2013) (the “Exercise Price”), expiring on
March 22, 2017 (the “Original Warrant”); and
 
WHEREAS, the Company and the Holder desire to extend the Maturity Date of the
Note with respect to [50%][100%] of the original principal amount due and
outstanding thereunder (the “Deferred Principal Amount”) to July 31, 2014
(the “New Maturity Date”), and make certain other changes, and, in consideration
thereof, to provide that:
 
 
(i)
the Company shall pay to the Holder all interest accrued under the Note through
the Effective Date on January 8, 2014 (the “Payment Date”);

 
 
(ii)
the Company shall pay to the Holder the PIK cash amount equal to 10% of the
original principal amount of the Note on the Payment Date;

 
 
(iii)
interest on the Deferred Principal Amount of the Note from the Payment Date
through the New Maturity Date shall accrue at 12% per annum;

 
 
(iv)
in addition to the Interest accrued under the Note from the Payment Date through
the New Maturity Date with respect to the Deferred Principal Amount, upon the
New Maturity Date, the Company shall pay to the Holder an additional
payment-in-kind (“Additional PIK”) cash amount equal to 10% of the Deferred
Principal Amount of the Note;

 
 
(v)
an additional 4-year cashless warrant (a “New Warrant”) shall be issued to the
Holder by the Company exercisable for [double (2x)][triple (3x)] the number of
shares issuable under the Original Warrant (as adjusted to reflect the 1-for-3
reverse stock split effected by the Company on April 23, 2013 (the “Stock
Split”)), with an “Exercise Price” equal to the closing sales price for the
Company’s common stock (or the closing bid, if no sales were reported) as quoted
on the NYSE MKT exchange or system on the Effective Date, as reported in The
Wall Street Journal or such other source as the Company deems reliable; and

 

 
 

--------------------------------------------------------------------------------

 



 
(vi)
the Holder shall agree to subordinate the Note to certain qualified senior
indebtedness, provided that the aggregate principal amount of such indebtedness
must be at least US$5,000,000.

 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1.           [Partial Repayment of Note Principal.  On the Payment Date, the
Company shall repay to the Holder 50% of the outstanding unpaid principal amount
of the Note.  Effective upon the receipt of the partial principal repayment by
the Holder on the Payment Date, the “principal amount” of the Note shall be
automatically amended to equal the Deferred Principal Amount.]
 
2.           Amendment to Section 3.1(a) of the Note.  Section 3.1(a) of the
Note shall be amended and restated in its entirety to read as follows:
 
“(a)           Interest.  Simple interest on the principal under this Note
outstanding from time to time (“Interest”) shall accrue at the fixed rate equal
to 10% per annum through the effective date of the first amendment of this Note
(the “Amendment Effective Date”), and thereafter Interest on the outstanding
unpaid principal amount shall accrue at the fixed rate equal to 12% per annum
through the New Maturity Date (as defined below).  Interest accrued through the
Amendment Effective Date shall be due and payable on January 8, 2014 (the
“Payment Date”), and interest accrued from the Amendment Effective Date through
the New Maturity Date shall be due and payable on the New Maturity Date.”
 
3.           Amendment to Section 3.1(b) of the Note.  Section 3.1(b) of the
Note shall be amended and restated in its entirety to read as follows:
 
“(b)           Payment-In-Kind.  In addition to the accrual of Interest provided
in Section 3.1(a) above, on or before the Payment Date, the Borrower shall pay
to the Holder a payment-in-kind (“PIK”) cash amount equal to 10% of the original
principal amount of this Note.  In addition, on the New Maturity Date (as
defined below), in addition to the accrual of Interest provided in Section
3.1(a) above, the Borrower shall pay to the Holder an additional payment-in-kind
(“Additional PIK”) cash amount equal to 10% of the “Deferred Principal Amount”
due under the Note, which shall equal the principal amount due and outstanding
under the Note after the partial principal repayment by the Borrower to the
Holder on or about the Payment Date.”
 
4.           Amendment to Section 3.1(c) of the Note.  Section 3.1(c) of the
Note shall be amended and restated in its entirety to read as follows:
 
“(c)           Principal.  To the extent not repaid prior to such date as
provided or permitted herein, the principal amount of this Note shall be due and
payable within ten (10) Business Days of July 31, 2014, the “New Maturity
Date”).  If the principal is not paid when due hereunder, whether by reason of
acceleration or on the New Maturity Date, interest on such unpaid principal
shall accrue from its due date until paid at the rate of 18% per annum.  If upon
the Maturity Date the amount available for distribution to each holder of Notes
that are also due as of the Maturity Date is less than the amount that such
holder is entitled to pursuant to such holder’s Note, then each holder shall
receive its pro rata share pursuant to such holder’s outstanding principal
amount and accrued but unpaid interest.
 
5.           Amendment of Note to Include New Section 2.8.  The Note shall be
amended to include the following provision as new Section 2.8 thereto:
 

 
 

--------------------------------------------------------------------------------

 



“2.8           Subordination. Notwithstanding anything to the contrary herein,
the Borrower agrees, and the Holder by its acceptance hereof likewise agrees,
that the Note shall be subordinated by the Holder to Qualified Senior
Indebtedness (as defined below).  The Holder agrees to enter into a
subordination agreement for Qualified Senior Indebtedness according to standard
industry terms and conditions as requested by the lender.  For purposes of this
Note, “Qualified Senior Indebtedness” means all indebtedness of the Borrower for
money borrowed from any bank or other non-affiliated financial institution or
investment group (including any indebtedness to any assignees thereof) whether
now existing or hereafter arising, including, without limitation, all principal
and interest (including such interest as may accrue after the initiation of
bankruptcy proceedings), and all premiums, fees and expenses owing by the
Borrower to any such parties in respect of such indebtedness, provided that the
aggregate principal amount of such indebtedness must be at least $5,000,000 to
qualify as “Qualified Senior Indebtedness” (excluding amounts borrowed from the
Holder or its affiliates, and any amounts borrowed from MIE Jurassic Holding
Corporation).”
 
6.           Issuance of New Warrant.  Upon the Effective Date, and subject to
additional listing approval by the NYSE MKT, the Company shall issue to the
Holder a New Warrant in substantially the form attached hereto as Exhibit A,
exercisable for a number of shares of common stock of the Company equal to
[double (2x)][triple (3x)] the number of shares issuable under the Original
Warrant (as adjusted to reflect the Stock Split), with an “Exercise Price” equal
to the closing sales price for the Company’s common stock (or the closing bid,
if no sales were reported) as quoted on the NYSE MKT exchange or system on the
Effective Date, as reported in The Wall Street Journal or such other source as
the Company deems reliable.
 
7.           Representations and Warranties.
 
a.           The Company has the requisite corporate power and authority to
enter into and perform this Amendment in accordance with the terms hereof.  The
execution, delivery and performance of this Amendment by the Company and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
8.           With respect to the issuance of the New Warrant and underlying
Warrant Stock, the Holder reissues and certifies the representations and
warranties made by the Holder to the Company in Section 4 of the Purchase
Agreement, including, but not limited to, Section 4.1 (“Business and Financial
Experience”), Section 4.2 (“Investment Intent; Blue Sky”), Section 4.7
(“Purchaser Due Diligence”), and Section 4.8 (“Accredited Investor”).
 
9.           Limited Effect.  Except as amended hereby, the Note shall remain in
full force and effect, and the valid and binding obligation of the parties
thereto.  Upon the effectiveness of this Agreement, each reference in the Note
to “Note,” “Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to such Note as amended and modified
hereby.  Effective upon the Effective Date, the Note shall automatically
represent and evidence the Deferred Principal Amount and it shall not be
necessary for the Company to provide the Holder a replacement or amended Note
evidencing such Deferred Principal Amount.
 

 
 

--------------------------------------------------------------------------------

 



10.           Effective Time.  This Amendment shall be deemed effective from and
after due execution and delivery by each party hereto.
 
11.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
12.           Further Assurances.  The parties agree that, from time to time,
each of them will take such other action and to execute, acknowledge and deliver
such contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.
 
13.           Counterparts.  This Agreement may be executed in several
counterparts, each of which is an original.  It shall not be necessary in making
proof of this Agreement or any counterpart hereof to produce or account for any
of the other counterparts.  A copy of this Agreement signed by one Party and
faxed to another Party shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy of this Agreement shall be
effective as an original for all purposes.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Secured
Promissory Note to be duly executed and delivered as of the date first written
above.
 
PEDEVCO CORP.


By:          _____________________________ 
Frank C. Ingriselli
President and Chief Executive Officer




HOLDER:




________________________________


By:                                                      


Name:                                                                


Title:                                                      





 
 

--------------------------------------------------------------------------------

 



Exhibit A


PEDEVCO CORP.
WARRANT
FOR THE PURCHASE OF
COMMON STOCK


 
 
 
 

--------------------------------------------------------------------------------